Citation Nr: 0020113	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision from the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for herniated nucleus pulposus at L4-5 
with degenerative disc disease.  

In May 1997, the Board found that new and material evidence 
had been submitted to reopen the veteran's claim for 
entitlement to service connection for a back disorder.  The 
Board remanded the veteran's claim for further development to 
include obtaining the veteran's service personnel records, 
medical treatment records, and a VA examination.  

In the May 1997 decision and remand, the Board further 
referred the issue of service connection for a shoulder 
disorder to the RO for further adjudication and development 
as necessary.  The record contains no action by the RO on 
this claim.  Therefore, the Board again refers the issue to 
the RO for adjudicative action as necessary.  


FINDINGS OF FACT

1. The veteran suffered a traumatic injury to his back during 
service.

2. The veteran's back has been symptomatic for decades.  



CONCLUSION OF LAW

The veteran has residuals of a back injury which was incurred 
during his active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records, in September 1950, 
note a complaint of low back pain "all my life."  Physical 
examination was negative at that time.  In November 1950, the 
veteran again complained of a backache and physical 
examination was negative.  In January 1951, the veteran 
reported cold symptoms including backache.  The veteran 
complained of a backache again in March 1951.  Spasm of the 
muscles of the mid-dorsal spine was noted and the veteran was 
referred to physical therapy.  The records note that an X-ray 
was taken in February 1952, but do not contain the results of 
this X-ray nor is the record clear as to what body part was 
the subject of the X-ray.  The veteran's separation medical 
examination in July 1953 noted no abnormalities of the spine.  
The veteran's DD Form 214 notes that the veteran received the 
Korean Service Medal with four bronze service stars, among 
other commendations.  

In May 1968, the veteran filed an initial claim for VA 
benefits for back trouble, which began in 1950.  By rating 
decision in June 1968, the RO denied service connection for 
back trouble.  In September 1992, the veteran again filed a 
claim for service connection for a back disorder, beginning 
in 1950.  

Private treatment records in August 1978 noted complaints of 
neck pain for several weeks.  X-ray examination of the 
cervical spine at that time revealed narrowing of the C6-7 
disc space with minimal spurring.  The physician indicated 
that this might represent an area of localized cervical disc 
disease.  A hemilaminectomy of C6-7 with decompression of the 
nerve roots was performed in September 1978.  An August 1979 
X-ray examination revealed minimal degenerative changes of 
the thoracic spine and findings consistent with chronic 
changes at the L5-S1 interspace.  

A VA outpatient treatment record in June 1987 noted a "long 
history" of low back pain with diagnoses of chronic low back 
pain with peripheral neuropathy.  VA X-ray examination of the 
cervical spine in February 1991 showed narrowing at C5-6 and 
C6-7.  X-ray examination of the thoracic and lumbar spine 
showed no significant findings.  

A private treatment record in May 1991 reported a "lengthy 
history of back pain dating 6 to 8 years."  A computed 
tomography (CT) of the lumbar spine in May 1991 showed 
moderate disc protrusion at L4-5 and degenerative disc 
disease and degenerative changes at L5-S1.  An April 1992 
outpatient treatment record noted complaints of back pain 
with radiation for three years.  A magnetic resonance imaging 
(MRI) scan in July 1992 noted a small sub-ligamentous 
herniated nucleus pulposus at L4-5.  An August 1992 
neurosurgery report showed a 30-year history of low back pain 
and bilateral leg pain.  

A VA general medical examination was conducted in December 
1992.  A history of corrective surgery for the cervical neck 
in 1980 was reported.  The veteran reported constant low back 
pain, which began more than thirty years prior to examination 
and was becoming worse.  He stated that he was unaware of any 
trauma that triggered the pain.  X-ray examination of the 
cervical spine revealed degenerative changes of the lower 
cervical spine with no evidence of fracture or dislocation.  
X-ray examination of the lumbosacral spine showed minimal 
anterior degenerative changes throughout with no other 
abnormalities noted.  The examiner provided diagnoses of 
degenerative joint disease of the cervical spine, 
degenerative joint disease of the lumbar spine and herniated 
nucleus pulposus by computed tomography (CT) at L4-5.  

During VA outpatient treatment in August 1993, the veteran 
reported that he had constant pain in his back and legs since 
injuring his back during service.  The record contains 
numerous further VA medical treatment records noting 
diagnoses/assessments of degenerative joint disease of the 
cervical and lumbar spine.  

In December 1993, the veteran submitted three statements from 
fellow servicemen.  Two of the statements indicated that they 
were present at the dispensary at Fort Knox, Kentucky, when 
the veteran was treated for a back injury in 1950.  The third 
statement noted that during service in Korea in 1951, the 
veteran fell into a trench during an air raid and complained 
of right shoulder, neck and back pain.  

At a hearing before the undersigned in April 1997, the 
veteran testified that he injured his back in 1950-1951 and 
had been taking medication for back pain since the 1960s.  
Transcript, p. 6.  He stated that he injured his upper back 
when he fell in a trench during an air raid during service in 
Korea.  Transcript, pp. 7-8.  He noted that surgery was 
performed for this condition 20-22 years prior to the 
hearing.  Transcript, p. 8.  The veteran testified that he 
injured his lower back during basic training at Fort Knox.  
Transcript, p. 11.  He stated that he saw doctors on and off 
since his discharge.  Transcript, pp. 15, 17.  

In May 1997, the Board found that new and material evidence 
had been submitted, since the June 1968 rating decision, to 
reopen the veteran's claim for entitlement to service 
connection for a back disorder.  The Board remanded the 
veteran's claim for further development to include obtaining 
the veteran's service personnel records, medical treatment 
records, and a VA examination.  

By letter dated in May 1997, M.D.H. stated that she had been 
employed in the office of Dr. W.C. H. and the veteran 
received treatment during the period from 1962 to 1985 for 
problems with his back and legs.  M.D.H. reported that the 
treatment records were destroyed in 1992.  

By letter in June 1997, the RO requested that the veteran 
identify all sources of treatment for his back disorder since 
his separation from active duty.  Requested records from the 
1950s and 1960s had been destroyed.  In June 1997 the veteran 
stated that he suffered a back injury in August 1950 at Fort 
Knox and in November or December 1951 during service in 
Korea.  In December 1997, the National Personnel Records 
Center (NPRC) responded to the RO's request for the veteran's 
personnel records, reporting that no records were on file and 
indicating "fire related service."  

A VA examination was conducted in May 1998, and the examiner 
noted review of the veteran's claims file.  The veteran 
reported severe pain in his low back, radiating into the 
thighs, and minimal pain in the cervical spine.  X-ray 
examination showed degenerative changes in the lower cervical 
spine and changes at L5-S1.  The examiner stated that the 
veteran's complaints were out of proportion to the physical 
examination findings and most of the complaints appeared to 
be muscular or myofascial in nature.  The examiner noted that 
any link to the veteran's service was by the veteran's 
history only, as there was no documentation to tie to the 
two together.  

A second VA examination was conducted in August 1998, and the 
examiner noted review of the veteran's medical records.  The 
veteran complained of continual pain since the 1950s, which 
was gradually getting worse with time.  Following physical 
examination, the physician stated that it was possible that 
the veteran's pain originated in his military service.  The 
examiner stated that the evidence, reporting that the veteran 
saw a doctor on repeated occasions in early 1951 for back 
pain, indicated a possibility of a herniated disc or some 
other type of traumatic injury, which led to a degenerative 
back condition.  Diagnoses of herniated nucleus pulposus at 
L4-5 and degenerative disc disease of the cervical and lumbar 
spine were reported.  

A third VA examination was conducted in October 1998, and the 
examiner noted review of the veteran's medical records, 
including the two previous VA examination reports.  The 
veteran reported pain in his lower back approximately 
95 percent of the time.  Following physical examination, the 
examiner provided an impression of degenerative lumbar disk 
disease with joint arthritis.  The examiner agreed with the 
findings of the earlier VA examiners, who noted no 
significant pathological findings with subjective complaints 
of pain that do not cause and significant limitation.  The 
examiner stated that it was quite possible that the veteran 
sustained an injury while on active duty, but the veteran's 
current condition was the result of degenerative changes that 
would have occurred as the result of the normal aging 
process.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
arthritis, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000); Morton v. West, 12 Vet. App. 477, 480 
(1999); Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing post-
service continuity of symptomatology; and c) Medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

The Board notes that the veteran's service medical records 
were requested and received in May 1968 prior to the 1973 
fire at the NPRC.  However, the veteran's service personnel 
records were not requested until 1997 and were unavailable, 
possibly as a result of the 1973 fire.  The Board is aware 
that when complete service records are unavailable, the 
obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis of the veteran's claim was undertaken 
with these duties and obligations in mind.

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1997).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The regulation requires that VA consider all of 
the relevant evidence of record when determining whether 
clear and unmistakable evidence exists to rebut the 
presumption, not just the persuasiveness of the evidence 
supporting pre-service incurrence of the disease or injury.  
See Vanerson v. West, 12 Vet. App. 254, 259 (1999), Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).  The veteran's 
service entrance examination noted no abnormalities of the 
spine.  There is no clear and unmistakable evidence that the 
veteran had any back disorder prior to enlistment.  The Board 
notes that the veteran reported in September 1950 that he had 
back pain all of his life.  However, there are no medical 
records to support this statement and no other statements 
from the veteran indicating that he had any back problems 
prior to enlistment.  The veteran's own account of pre-
service existence will not show that the disorder in fact 
pre-existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Doran v. Brown, 6 Vet. App. 283 (1994).  

In the instant case, the veteran has submitted evidence of 
current disabilities of the cervical and lumbar spine.  
Examination and testing provided diagnoses of herniated 
nucleus pulposus at L4-5 and degenerative disc disease of the 
cervical and lumbar spine.  

The veteran's service medical records contain several 
complaints of back pain in 1950 and 1951.  The veteran 
reports two separate incident of back pain (both cervical and 
lumbar) - one during basic training and one during service 
in Korea.  

Finally, the record contains competent medical evidence 
providing a nexus between the veteran's current back 
symptomatology and the reported history of injury during 
service.  The VA examiner in August 1998 stated that the 
inservice evidence indicated a possibility of herniated disk 
or other traumatic injury, which led to the veteran's current 
degenerative back condition.  

Based on the service medical records, the veteran's 
statements, and the opinion of the VA examiner, the Board 
finds that the veteran's claim for service connection for a 
back disability is well grounded.  38 U.S.C.A. §5107(a) (West 
1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998).  The claims folder 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations.  The veteran has not identified any pertinent 
medical treatment records, which have not been requested or 
obtained.  The representative has requested that the Board 
proceed with a decision in this appeal.  It appears that all 
possible development has been completed, and the VA has 
satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

The veteran reported that one injury occurred during his 
service in Korea in 1951, when he fell in a trench while 
seeking cover during an air raid.  In the case of any veteran 
who engaged in combat with the enemy in active service with 
the military, the Secretary is required to accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. 
§ 3.304(d) (1999).  Section 1154(b) provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service, but 
not a basis to link etiologically the condition in service to 
the current condition.  See Arms v. West, 12 Vet. App. 188 
(1999); Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, 
7 Vet. App. at 507.  Engaging in combat with the enemy 
requires that the veteran personally participate in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(Oct. 1999).  The Board notes that the veteran's DD Form 214 
indicates that the veteran served in Korea, but the veteran's 
service personnel records are unavailable to verify the 
specific dates of such service.  The Board further notes that 
two complaints of back pain were noted during service in 1951 
but with no report of any injury as the cause of the pain.  
There is no clear and convincing evidence to rebut a finding 
that the veteran suffered the reported injury. 
Even if "combat" is not established, other evidence, e.g., 
the service associates' statements, exists to support an in-
service back injury.  There is virtually no affirmative 
evidence to counter the existence of a back injury.
 
The veteran has reported a continuity of back pain 
symptomatology since the initial injury during service.  The 
Board notes that the veteran filed a claim for VA benefits 
for back trouble in 1968 and the record contains a letter 
that indicates that the veteran was treated for back pain 
since 1962. 

The record contains three medical opinions as to the etiology 
of the veteran's current back and neck complaints.  The first 
opinion in May 1978 notes that the only link is by the 
veteran's history.  The Board is required to accept the 
veteran's history of injury during combat and has done so 
above.  The Board further finds the veteran's history of a 
continuity of symptomatology to be credible and notes that 
such is supported by evidence of treatment for back pain from 
at least 1962.  

The VA examiner in August 1998, citing the repeated 
complaints of back pain during service, indicated that there 
was a possibility of some type of trauma during service, 
which led to the veteran's current degenerative back 
condition.  As noted above, the Board accepts the veteran's 
report of a traumatic injury during service.  The VA examiner 
provides an etiology between this traumatic injury and the 
current symptomatology.  

Finally, the VA examiner in October 1998, noting that the 
veteran may have suffered an injury during service, found 
that the veteran's current condition was the result of the 
normal aging process.  The Board finds no basis in the record 
for accepting this opinion over the evidence discussed above, 
including the two VA examinations, statements of the veteran, 
and particularly reports of treatment for a back condition 
since 1962 - when the veteran was only 31 years old.   
Unquestionably, the evidence is in conflict and less than 
unambiguous.  The undersigned has attached considerable 
weight to the undeniable fact of some back problems in 
service.  Significance is also given to the complaints of 
back discomfort over many years which tends to rebut those 
conclusions which attribute pain exclusively to the aging 
process.   Finally, it is important to note that none of the 
1998 opinions categorically rejects the occurrence back 
trauma during service.


ORDER

Entitlement to service connection for residuals of a back 
injury is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

